Citation Nr: 1810525	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-30 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative arthritis right knee.


REPRESENTATION

The Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to August 1986, from March 1998 to June 1998, and from October 2001 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Appeals Management Center (AMC) of the Department of Veterans Affairs (VA).  In the March 2012 rating decision, the Veteran was granted service connection for degenerative arthritis, right knee with a non-compensable (0%) rating, effective September 24, 2003, and a 10 percent rating, effective March 4, 2011.  In August 2012, the Veteran filed a timely notice of disagreement (NOD) with this decision.  In a June 2014 rating decision, the Montgomery, Alabama Regional Office (RO) increased the Veteran's right knee rating to 10 percent, effective September 24, 2003.  The Veteran perfected a timely appeal.

In December 2017, the Veteran, accompanied by his representative, presented testimony under oath at a hearing via video conference before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  At the hearing, it was confirmed that the sole issue on appeal is the disability rating for the Veteran's service-connected right knee disability.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran, if further action is required.


REMAND

The Board finds that additional development is needed prior to adjudicating the Veteran's appeal.  Specifically, the Board finds that a new examination is needed in order to address the current severity of the Veteran's service-connected right knee disability and to comply with the precedential decision of the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016).  

First, the Veteran reports that his symptoms have worsened since his last VA examination and the Board finds that a new examination is needed in order to determine the current severity of his service-connected disability.  At the December 2017 hearing, the Veteran testified that he experiences worsened pain as a burning sensation and that his instability has increased such that he has been falling.  The Veteran is competent to describe his symptoms and their effect on daily activities.  Under these circumstances, VA cannot rate the service-connected disability without further medical clarification.  Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

In addition, the Board finds that the March 2016 VA examination does not comply with the Court's decision in Correia.  In that decision, the Court found the final sentence of 38 C.F.R. § 4.59, created a requirement that whenever possible in the cases of joint disabilities, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59.  The March 2016 examination does not meet these specifications.  For example, the examination report does not provide range of motion findings that were obtained on active versus passive motion, or range of motion findings in weight-bearing and nonweight-bearing.  Therefore, a new examination is needed.

Accordingly, the appeal is REMANDED for the following action:

1.  After securing any necessary consent forms from the Veteran, obtain any outstanding treatment records, to include any VA and/or private treatment records, pertaining to the claim on appeal.  Attempts to obtain these records should be documented in the claim file.  If identified records could not be obtained, this should be noted in the claim file.

2.  After completing the above, schedule the Veteran for a VA examination to evaluate the current level of severity of his right knee disability.  The claim folder and all pertinent treatment records should be made available to the examiner for review, and review of such records should be noted in any subsequent report.  All necessary diagnostic testing should be performed.

The examiner is asked to specifically provide range of motion testing (ROM) for the right knee for active motion, passive motion, weight-bearing, and nonweight-bearing.  Full ROM testing also must be conducted on the opposite joint unless the opposite joint is damaged, which includes any disorder that would make the joint in question abnormal.  If the opposite joint is determined to be damaged, and no ROM on testing is conducted, this must be explained in the report.

In addition, for both the right knee and opposite joint the examiner must discuss pain for ROM movements on active, passive, and repetitive use testing.  The examiner is asked to address the following questions:

(a)  Are any ROM movements painful on active, passive, and repetitive use testing?  If yes, identify whether active, passive, and repetitive use.

(b)  If yes (there are painful movements), does the pain contribute to functional loss or additional limitation of ROM?  Please further describe the functional loss or additional limitation of ROM.

(c)  If no (the pain does not contribute to functional loss or additional limitation of ROM), explain why the pain does not contribute.

In addition, for both the right knee and opposite joint the examiner must discuss pain when used in weight-bearing or in nonweight-bearing.  The examiner is asked to address the following questions:

(a)  Is there pain when the joint is used in weight-bearing or nonweight-bearing?  If yes, identify whether weight-bearing or nonweight-bearing.

(b)  If yes (there is pain when used in weight-bearing or nonweight-bearing), does the pain contribute to functional loss or additional limitation of ROM?  Please further describe these limitations.

(c)  If no (the pain does not contribute to functional loss or additional limitation of ROM), explain why the pain does not contribute.

Finally, the examiner is asked to specifically address the Veteran's contentions with regard to instability of the right knee.

If upon completion of the above action the issue is denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

